Os Rehearing.
Hyman, C. J.
Plaintiff sued the bank in his capacity as syndic of tho creditors of Henriette Braud, and J. A. Braud, and also as syndic of the creditors of the succession of Amandeo Landry, and obtained judgment in that capacity against the bank.
The bank filed a petition for appeal, and the Judge granted the appeal in chambers, and not in open court.
When an appeal is so ordered, it is necessary that citation of appeal be made on the appellee (C. P. 581 and 582) and the plaintiff suggests the dismissal of the appeal, because no legal citation of the appeal has been made on him as appellee.
Citation of appeal was addressed to him, and served on him as an individual, and not in his representative capacity.
Camutz was only a party to the suit in a representative capacity, and in that capacity should the citation have been directed to him. The appellant has not asked for time to correct the irregularity in the citation.
Let the appeal be dismissed, at appellant's cost.